Citation Nr: 1541759	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-13 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for hepatitis C.

2. Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hidradenitis suppurativa (previously claimed as a gland condition).  


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, June 2013 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The September 2010 rating decision in part, denied service connection for hypertension.  

In the April 2014 rating decision, the RO granted service connection for hepatitis C at an initial 10 percent evaluation, effective July 24, 2009.

In the June 2013 rating decision, the RO confirmed and continued the previously denied claim of entitlement to service connection for hidradenitis suppurativa (previously claimed as a gland condition) on the basis that no new and material evidence had been received to reopen the claim.  

However, the Board notes that if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to prior decisions on the claim.  38 C.F.R. § 3.156(c) (2014).  

The Board notes that in an unappealed and final October 1990 rating action, the RO denied service connection for a gland condition.  After issuance of the October 1990 final rating action, the RO received additional service treatment records in November 2010.  Thus, in the instant appeal, the Board will consider the Veteran's claim for service connection for hidradenitis suppurativa (previously claimed as a gland condition) without requiring new and material evidence.  Thus, the issues have been framed as indicated on the title page.  38 C.F.R. § 3.156(c) (2014).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to an initial evaluation in excess of 10 percent for hepatitis C addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was not manifest in service, was not manifest within one year of separation and is not related to service.

2.  The preponderance of the evidence is against a finding that a hidradenitis suppurativa disability is related to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A hidradenitis suppurativa disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In this appeal, the RO provided notice to the Veteran in October 2009 and January 2013 letters, prior to the date of the issuance of the appealed September 2010 and June 2013 rating decisions.  The October 2009 and January 2013 letters explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded a VA examination in June 2010 for his claimed hypertension disability.  The report of the June 2010 VA examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the June 2010 VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed hidradenitis suppurativa disability.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, and as will be discussed in detail below, the standards of McLendon are not met in this case as there is no credible evidence that the hidradenitis suppurativa disability manifested in service.  There is also no competent evidence suggesting that this disorder was otherwise associated to service.  Thus remand for a VA examination is not necessary. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include hypertension may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis and hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

I.  Hypertension

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's March 1972 entrance examination demonstrated blood pressure levels of 134/84.  

An August 1972 service treatment record noted that the Veteran was hospitalized as he presented with a chief complaint of hypertension.  The Veteran was previously found to have elevated blood pressure readings during an evaluation for some allergic symptoms at the dispensary.  He had reported having some dyspnea on exertion but these symptoms subsided.  However, at the time he was still noted to have high blood pressure readings and medical referral was obtained.  His current blood pressure readings were 110/70.  The Veteran was hospitalized as normotensive and remained normotensive for the duration of his hospital stay.  The diagnosis was hypertension by history, not found at present.  He was discharge to duty with periodic follow-ups of blood pressure readings.

On his March 1973 Report of Medical History, the Veteran indicated that he had a past history of elevated blood pressure.  His separation examination in March 1973 demonstrated blood pressure levels of 120/80.

A September 2004 VA treatment report noted that the Veteran returned for a follow-up for his hypertension.  He had only been taking Atenolol.  The diagnosis was uncontrolled hypertension.  

The Veteran underwent a VA examination in June 2010.  The examiner noted that while the Veteran was in service on 1972 he was found to have elevated blood pressure while being seen for an allergic reaction.  He was referred to a hospital where he received a renal arteriogram and a renal artery catherization that revealed no abnormalities and he was never started on medication.  He was discharged with a final diagnosis of hypertension by history but not found at present.  The onset of the Veteran's current hypertension was 2004.  About 6 years ago the Veteran was seen by his principal care provider for his hidradenitis when it was noted that he had elevated blood pressure.  He had been taking Altenol since 2005.  The examiner noted that the Veteran had a work up for hypertension while he was in the military.  The work up was negative and the Veteran was never started on medication.  He began taking antihypertensive medications in 2004 when he was diagnosed with hypertension and had been on these medications since this time.  The examiner concluded that the Veteran's elevation in blood pressure in the 1970's was unrelated to the hypertension to which he developed 30 years later in 2004.

Considering the claim for service connection for hypertension, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

As there is a current diagnosis of hypertension, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

There are no clinical findings or diagnoses of hypertension during service or for several years thereafter.  Notably, the Veteran in 1972 was referred for evaluation at a hospital due to elevated blood pressure readings.  However, after evaluation which revealed non-elevated blood pressure readings, there was no diagnosis of hypertension and no treatment for hypertension.  The physician specifically noted that the Veteran had hypertension by history that was not on the current examination.  Additionally, the Veteran's separation examination in March 1973 demonstrated blood pressure levels of 120/80 and did not provide any diagnoses, complaints or treatments of current hypertension.  When addressing the in-service elevated blood pressure readings, the June 2010 VA examiner also noted that the Veteran had a work up for hypertension while he was in the military but the work up was negative and the Veteran was never started on medication

As the VA examiner indicated that, despite the elevated blood pressure readings, the Veteran did not have hypertension in service, the Board again notes that there are no clinical findings or diagnoses of hypertension during service or for several years thereafter.  

The first post-service evidence of hypertension was in 2004 and none of the medical records show that the Veteran was diagnosed with hypertension to a compensable degree within one year of service.  As a result, service connection for hypertension on a presumptive basis is not warranted as the record does not show hypertension within one year of the Veteran's separation from active duty.  

To the extent that the Veteran is asserting that he had hypertension in service that continued, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, to the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a hypertension disability since service.  

As noted above, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hypertension disability and he was not diagnosed with hypertension until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  Accordingly, as the Veteran was not diagnosed with a hypertension disability until many years after service and there was a significant period between his period of service and his initial diagnosis of a hypertension disability, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current hypertension disability is etiologically related to the Veteran's military service on a direct basis.  In fact, the only medical opinion addressing the etiology of the hypertension disability weighs against the claim as the June 2010 VA examiner concluded that the Veteran's elevation in blood pressure in the 1970's was unrelated to the hypertension to which he developed 30 years later in 2004.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

In sum, the Board finds that service connection for a hypertension disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


II.  Hidradenitis Suppurativa

The Veteran's service treatment records were negative for treatments or complaints of hidradenitis suppurativa and were also negative for cysts, rashes, acne or other skin related complaints.

A January 1986 VA treatment report noted that the Veteran had boils under his arms.  The diagnosis was hidradenitis suppurativa.

A December 1986 VA treatment report indicated that the Veteran had a diagnosis of hidradenitis suppurativa for the past 4 years.

A May 1987 VA treatment note reported that the Veteran had hidradenitis suppurativa and which he had had for over 1 year.

A July 1990 VA treatment note indicated that the Veteran had hidradenitis for 5 years.

Considering the claim for service connection for a hidradenitis suppurativa disability, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

As there is a current diagnosis of hidradenitis suppurativa, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

There are no clinical findings or diagnosis of hidradenitis suppurativa during service or for several years thereafter.  The Board notes that the Veteran's representative in a June 2012 correspondence indicated that the Veteran first sought treatment for his hidradenitis suppurativa while in service when he was stationed in Germany.  The Veteran's representative noted that the Veteran "likely had some of his cysts incised and drained while in Kaiserslautern" and that hidradenitis suppurativa was often misdiagnosed as rashes, acne or some other form of skin disorder.  

However, despite these contentions, the Veteran's service treatment records were negative for treatments or complaints of hidradenitis suppurativa and were also negative for cysts, rashes, acne or other skin related complaints.  The Veteran's March 1973 separation examination does not document any complaints, treatment, or diagnosis of a skin condition or gland condition as the clinical evaluation was normal.  The Board notes that the Veteran reported on his separation Report of Medical History that he was taking Tetracycline which is a medication commonly used to treat skin disorders.  However, the Veteran also indicated that he was taking the Tetracycline for a stomach infection and also had a "urine problem" which are two conditions for which Tetracycline is used to treat.

Additionally, the first post-service evidence of the hidradenitis suppurativa is a January 1986 VA treatment report noted that the Veteran had boils under his arms.  Additionally, while a December 1986 VA treatment report indicated that the Veteran had a diagnosis of hidradenitis suppurativa for the past 4 years, the Board again notes that the Veteran was separated from service almost a decade prior to this time period in March 1973.

In short, there is simply no credible or evidence or opinion even suggesting a relationship between any hidradenitis suppurativa disability and service and neither the Veteran or his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a hidradenitis suppurativa disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 


III. All Disabilities

The Board notes the Veteran's contentions regarding the etiology of his claimed hypertension and hidradenitis suppurativa disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that hypertension and hidradenitis suppurativa disabilities are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the hypertension and hidradenitis suppurativa etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiner provided a detailed rationale in support of his opinions and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hidradenitis suppurativa (previously claimed as a gland condition) is denied.  


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim remaining on appeal. 

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In its April 2014 rating decision, the RO granted service connection for hepatitis C at an initial 10 percent evaluation, effective July 24, 2009.  In an April 2014 correspondence, the Veteran filed a notice of disagreement (NOD) with the April 2014 rating decision as his representative specifically noted that it was their position that the Veteran was entitled to a higher rating than 10 percent for his service-connected hepatitis C.

While the Veteran expressed disagreement with the April 2014 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to an initial evaluation in excess of 10 percent for hepatitis C remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to an initial evaluation in excess of 10 percent for hepatitis C, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


